Title: To Thomas Jefferson from Borgnis Desbordes, Frères, [18? October 1785]
From: Borgnis Desbordes, Frères
To: Jefferson, Thomas


[18? Oct. 1785.] They acknowledge TJ’s letter of 12 Oct. and will be happy to serve him. His letter has been forwarded to J. Diot & Cie. at Morlaix, who live not far from St. Pol de Léon. Desbordes have asked Diot & Cie. to inform themselves completely of the situation of Lister Asquith and the other prisoners “pour les déffandre avec tout Le zele possible” and to give Asquith TJ’s letter and all the help he had prescribed. Diot & Cie. will keep TJ informed and advise him. Desbordes ask TJ to communicate the next time in French.
